DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This application has priority all the way back to October 2008 and similar claims have been examined in several parent application.

The examiner notes that although claims of several parent parents are worded a bit differently it is clear that the same basic invention, a tag in which attempts to remove a tag attached to the object only remove a substrate and leave a functioning tag in place while showing evidence of the tampering attempt, has been claimed in several prior patents within the present priority chain.

Thus, several Double Patenting rejections are made, as seen below.


Remarks on Atherton (US 2007/0029384)
A particularly relevant and related piece of prior art is Atherton (US 2007/0029384). Figure 4 in particular has much in common with instant claim 2. There is a substrate 402, an 
Where Atherton falls short is that the claims recite that only the substrate opposite the surface to which the tag is attached is removed, leaving the remainder of the tag attached to the item.
Atherton is expressly designed (see for example para 0099) to break if the substrate 402 is pulled off. In fact para 0099 begins, “In order to promote damage or disruption to the coupling circuits 403 or RFID IC 103 if the substrate 402 is removed from the tag 400 one or more adhesion modifying layers 405 may be applied in a specified pattern”. Thus the intent in Atherton is that the adhesion modifying layers cause damage upon tampering, which clearly teaches away from the embodiments of the claims where the RFID tag remains functional and intact.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,891,533. See notably claims 1 and 2 of the . Although the claims at issue are not identical, they are not patentably distinct from each other because the same basic RFID tag system, which is designed to come apart in the same way upon tampering, is claimed. The patent claims both the embodiment shown in figure 4b (single layer assembly) and the embodiment shown in figure 4a (multi-layer assembly).


Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,552,541. See notably claim 2 of the ‘541 patent, which states, “wherein the attempt to remove the assembly from the article leaves the RFID module intact.” Although the claims at issue are not identical, they are not patentably distinct from each other because the same basic RFID tag system, which is designed to come apart in the same way upon tampering, is claimed. The patent claims both the embodiment shown in figure 4b (single layer assembly) and the embodiment shown in figure 4a (multi-layer assembly).

Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,978,012. See notably claim 2 of the ‘012 patent, which states, “wherein the attempt to remove the assembly from the article leaves the RFID module intact.” Although the claims at issue are not identical, they are not patentably distinct from each other because the same basic RFID tag system, which is designed to come .

Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,373,044. See notably claim 2 of the ‘044 patent, which states, “wherein the attempt to remove the assembly leaves the RFID module intact.” Although the claims at issue are not identical, they are not patentably distinct from each other because the same basic RFID tag system, which is designed to come apart in the same way upon tampering, is claimed. The patent claims both the embodiment shown in figure 4b (single layer assembly) and the embodiment shown in figure 4a (multi-layer assembly).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876